In re Talbert, Sterling; — Plaintiff(s); applying for writ of certiorari and/or review, *1382writ of prohibition, writ of mandamus, supervisory/remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 268-042.
The relator represents that the district court has failed to act timely on an application for post-conviction relief he claims to have filed on or about January 9, 1990. If relator’s representation is correct, the district court is ordered to consider and act on the application.